FILED
                              NOT FOR PUBLICATION                           NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ELADIO ROSALES-RODRIGUEZ,                         No. 10-70287

               Petitioner,                        Agency No. A071-590-580

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Eladio Rosales-Rodriguez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

       Substantial evidence supports the agency’s finding that, even if credible,

Rosales-Rodriguez failed to demonstrate that the harm he and his family suffered

from the army, guerrillas, and unknown assailants was on account of a protected

ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (some evidence of a

persecutor’s motive – direct or circumstantial – must be provided to establish

eligibility for asylum); Molina-Estrada v. INS, 293 F.3d 1089, 1094-95 (9th Cir.

2002) (evidence did not compel conclusion that guerillas attacked family on

account of a protected ground); Alonzo v. INS, 915 F.2d 546, 548 (9th Cir. 1990)

(conscription attempts by military not persecution absent indication that military

knew of applicant’s religious or political beliefs). Substantial evidence also

supports the agency’s finding that Rosales-Rodriguez failed to establish an

objectively reasonable well-founded fear of future persecution in Guatemala. See

Molina-Estrada, 293 F.3d at 1095-96 (petitioner failed to demonstrate a reasonable

fear of future persecution). Accordingly, Rosales-Rodriguez ’s asylum claim fails.




                                       2                                         10-70287
      Because Rosales-Rodriguez did not meet the lower burden of proof for

asylum, his withholding of removal claim necessarily fails. See Zehatye, 453 F.3d

at 1190.

      PETITION FOR REVIEW DENIED.




                                     3                                      10-70287